Exhibit 10.37

TARCHINI REAL ESTATE SA - Manno, Centro Galleria 3, further mentioned as
landlord and represented by Mr. Silvio Tarchini (VAT # 752 816)

and

NAIE NATURAL ALTERNATIVES INTERNATIONAL EUROPE SA – Manno,

Centro Galleria 1, further mentioned as tenant, represented by Mr. Mark LeDoux
and Mr. Fausto Petrini (VAT # 462 163)

enter the following

LEASE CONTRACT

1.

TARCHINI REAL ESTATE SA – Manno, lease to NAIE NATURAL ALTERNATIVES
INTERNATIONAL EUROPE SA – Manno a surface of 5’503.47 sqm, located in the
building Centro Galleria 1, Map 433 in Manno, first and second floors, including
the use of 12 indoor parking places identified as # 76, 77, 78, 79, 80, 81, 82,
83, 84, 85, 87, including the use of 19 outdoor packing places identified as #
144, 145, 146, 148, 149, 150, 151, 152, 154, 155, 156, 157, 158, 159, 164, 165,
166, 236, 237.

2.

The leased surface is highlighted in yellow in the attached layouts, the areas
are identified as # 2, 4, 5, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, 22, 25, 31.

3.

The tenant will use the areas as offices, laboratory, warehouse and production,
in agreement with the current regulations.



--------------------------------------------------------------------------------

4.

The lease is effective as of January 1, 2013 for a 10-year duration having a
binding expiry on December 31, 2022.

4 a.

Landlord and tenant can terminate the present lease contract on December 31,
2017, with a 1-year prior notice and by means of a registered letter,.

4 b.

The present contract supersedes the previous

 

•  

Contract Dated May 9, 2005 entered by Mr. Silvio Tarchini, today Tarchini Real
Estate SA and Natural Alternatives International Europe SA.

 

•  

Letter dated June 28, 2005 pertaining to the lease of additional space and
parking places, in addition to the above dated May 9, 2005

 

•  

Contract dated February 14, 2006, entered by Mr. Silvio Tarchini, today Tarchini
Real Estate SA and Natural Alternatives International Europe SA.

 

•  

Contract dated December 7, 2012 entered by Tarchini real Estate SA and Natural
Alternatives International Europe SA.

LEASE

5.

Starting January 01, 2013 to December 31 2015, the yearly lease is fixed at CHF
1’167’000,- (one million hundred and sixty seven thousands Swiss franks) VAT
excluded, property expenses included, payable in advance with quarterly
settlements on January 01, April 01, July 01 and October 01 of every year.

Starting January 1, 2016, the yearly lease will be fixed at CHF 847’000,- (eight
hundred forty seven thousands Swiss franks) VAT excluded, increased with the
corresponding amount as per national cost of living index for the period from
January 01, 2013 till December 31, 2015, initial index being 335.1, property
expenses included, payable in advance with quarterly settlements on
January 01, April 01, July 01 and October 01 of every year.

Overdue settlements of the quarterly lease portions will be increased by an
interest rate of 7% (seven percent).



--------------------------------------------------------------------------------

Upon 1 month delay of the lease portion payment,s the landlord has the faculty
to initiate a legal recovery, being the present contract an acknowledgement of
indebtedness as per article 82 – LEF (National Law on Failure & Insolvency).

6.

The existing deposit # 550557-10 of CHF 45’103.70 executed on May 07, 2003 in
favor of the landlord at the Credit Suisse bank guarantees any subsequent duty
deriving from the present contract.

LEASE INDEXING

7.

The lease is index-linked. It will be yearly adjusted to the national cost of
living index with one-month notice.

Contract initial index: 335.10.

The first adjustment may occur on January 01, 2014.

8.

In the event the tenant, for whatever reason, would not leave the leased areas
at the contract termination date or at any extended date settled by the judge,
the tenant already agrees to pay to the landlord a lease equivalent to 150% of
the last lease for the months the tenant will occupy the areas, against the
landlord’s will.

9.

All costs for lightening, power or whatever energy used in the leased areas are
at the tenant’s expenses.

10.

The lease includes the property expenses, as well as administration costs,
routine maintenance and operating expenses of the shared utilities.

The following expenses, costs or taxes are included in the lease:

 

  •  

Heating

 

  •  

Air conditioning of the offices



--------------------------------------------------------------------------------

  •  

Shared spaces lightening and powering

 

  •  

Shared spaces drinkable water

 

  •  

Sewage and cleansing

 

  •  

Gardening and maintenance of the shared areas

 

  •  

Snow removal

 

  •  

Cleaning of the shared spaces.

In the event the tenant’s activity would cause a high usage of heating or any
other utility, causing an increase in cost above the average, such costs will be
at the tenant’s expenses.

Beside the above mentioned expenses, the property expenses include all expenses
as stated in the “Catef” lease contract (Camera Ticinese dell’Economia Fondaria
= Tessin Association of the real estate owners).

11.

The landlord will insure the building against fire, whilst the tenant will
insure his properties stored in the leased areas against fire, water damages,
natural events etc.

MODIFICATIONS INTO THE LEASED AREAS

12.

The tenant is allowed to modify the leased areas at his own expenses and whereas
those modifications are necessary to his specific activity, previous written
agreement by the landlord.

13.

Upon lease contract termination, the leasehold improvements to walls and
building will remain the property of the landlord, with no obligation of
refunding from his side, in the event such modifications cannot be removed
without causing damages to the structure.

14.

The tenant will pay all costs such as electrical connections to the existing
central heating, power system, phone lines already installed in the leased
areas. The RAISI certifications and all future controls to the electrical
system, as legally stated, are at his costs as well (Low tension regulations –
OIBT).



--------------------------------------------------------------------------------

All electric connections or installations in building Galleria 1 must be carried
out by contractors hired by Tarchini Real Estate SA.

The phone connections will be ruled by a separate contract between the landlord
and tenant. The tenant is not allowed to use external phone, fax, telex lines if
not connected to the Alcatel main switchboard.

Parking signals, logos, signs will be placed by the company SPM S.A. and costs
invoiced to the tenant. It is forbidden to place any type of panel, commercial,
logo without prior approval by the landlord.

DISPUTE AND LITIGATION

15.

Governing Law for any dispute, where not regulated by the present contract, is
the Pretura di Lugano (Court of Lugano).

16.

This contract is undersigned in two originals, one for each party.

IN WITNESS WHEREOF,

Manno, September 3, 2012

 

The Landlord :   The Tenant : TARCHINI REAL ESTATE SA   NAIE NATURAL
ALTERNATIVES INT. EUROPE SA

/s/ Silvio Tarchini

  /s/ Mark LeDoux

 

 

 

  /s/ Fausto Petrini  

 

TECHNICAL DESCRIPTION OF THE LEASED AREAS

NAIE NATURAL ALTERNATIVES INTERNATIONAL EUROPE SA



--------------------------------------------------------------------------------

BUILDING : Centro Galleria 1 – Manno

FLOOR : first and second

REFERENCES : # 2, 4, 5, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, 22, 25, 31

FINISHES :

The areas are let in their present state.

Manno, September 3, 2012